Title: John Quincy Adams to Abigail Adams, 18 January 1797
From: Adams, John Quincy
To: Adams, Abigail


          
            My Dear Mother
            The Hague January 18. 1797.
          
          A few days ago, I received a Letter from my father dated at Quincy the 28th: of October, and brought by a vessel directly from Boston. But there came with it, none from you either to my brother or to me, and my father does not mention the state of your health, so that we are much concerned about it, particularly as a Letter

from Mr: Cranch at Washington, written in September mentions by information from my aunt that you were then unwell. We hope to be soon relieved from our anxiety by Letters directly from yourself.
          I still remain here in expectation of orders to remove; which I do not at present suppose will reach me before mid-summer ensuing. If Portugal should not be swallowed up by the alliance of a french Democracy and a Spanish Monarchy, I may perhaps reach Lisbon in the latter part of the year now commencing.
          My father does not approve my projects intimated in one of my former Letters to you, of quitting the Diplomatic career; and of making a settlement in one of the Southern States.— The former of these designs I had already suspended; it was formed upon the consideration of the particular situation in which I was placed, and the remoteness in my own mind of any prospect that it would be advantageously altered.— My station was comfortable for me singly, but would not allow me the charge of a family, and it would have been certainly more eligible for me, to try once more the fortune of my own industry in my private affairs, than to chill in the torpid and comfortless solitude of a celibacy without prospect of its termination.— With regard to the public, I knew the Government might with perfect ease find many young Men, able and willing to perform all the duties of this place, and had no reason to imagine that the affairs of my Country would suffer in the smallest degree by my retirement, and I had therefore concluded, at the expiration of my third year of residence here to return home as I wrote you. A probable chance of having advantageous inducements of a settlement such as I noticed to you, had led me to contemplate that as one of the resources of futurity, and I had then no right to expect under the President at this time any diplomatic promotion. Under the next there would be two contingencies in one of which I was certain and determined never to be the subject of an appointment, and in the other I was strongly suspicious that I should not hastily receive one— Such therefore were my views when a new destination, designated to me in a manner, which it would have been culpable to disregard bound me with new obligations to continuance in the public service, and my intention to return home being of course postponed for the purpose, my views of a private settlement are also no longer the same.
          Whether I shall find it in my power to make my final domestic arrangements in Europe, is not yet altogether ascertained. It is my intention upon my removal from hence to go through London, and

take my companion there; but various accidents may take place to make this design impracticable, and if so, I shall submit to the gloomy prospect of a solitary life during my future mission, like that which I am leading in the present; or even much worse, unless I can prevail upon my brother to continue with me a year or two longer in case he should not be stationed here at the time of my departure.
          My father further observes to me that I need not be anxious about the succession to the Presidency, or apprehensive that any of the Candidates who have been mentioned, would pass over any rational pretension of mine to promotion. I have never had any doubt of that, though I have not been and am not yet insensible to the possibility that the Spirit of Party may intrude itself into the chair of the Union; and if so, my father knows as well as I do what I should have to expect, if it were for no other reason than my relation to him.— But I never have been anxious for Promotion, nor I trust ever shall be. Ambition is far from being a pungent Passion in my Heart, and with a strong conviction of the Vanity of all human greatness, I have been taught a sense of Independence and delicacy which will always deter me from a very fervent wish for any thing that it is in the power of man to confer or deny.— I have besides had from the Executive of the Union, promotion, beyond my merits or expectations, and if I can reasonably indulge any desire for further notice or honour from my Country, there are other constitutional and regular judges of merit and talents, clear-sighted to discover and ready to employ them, to whose suffrages I can cheerfully leave the estimation of my titles to the means of public service.
          My anxieties on account of the succession to the Presidency are of a different nature and arise from other sources. They are deep, but not personal. From some of them, at least from the suspense of expectation as to the issue of the Elections I hope soon to be relieved. The mode of choice provided by the Constitution is subject to errors, accidents and questions. I shall not be altogether exempt from uneasiness on this account, untill I shall know the choice to be ascertained.
          At this Season of the year, the opportunities for conveyance of Letters to America happen so seldom, that I do not expect this Letter can reach you earlier than the Month of May. Such at least is the presumption which arises from the experience of former years, and therefore it will be perhaps useless for me to give you a detail of news, which will be known long before my letter can be received. The Death of the Empress of Russia, will perhaps produce some

alteration in the political system of Europe. It was very sudden like that of almost all the crowned heads that have fallen, during the last seven years, and not one of them as it should seem so richly deserved a sudden end.— You will have heard of the negotiations for Peace commenced by the British Government, and broken off by the orders of the French Directory, as well as the endeavours of the same Directory to make a separate Peace with the Emperor. They have sent an Ambassador for the purpose to Vienna, but whether he has been received or refused is not certain as the reports at present are contradictory.— In the mean time they have been many months preparing a formidable maritime expedition from Brest, which although untill after it had sailed there was a mockery of secrecy as to its destination was long before announced in the public papers to be meant for an invasion of Ireland, to spread the holy flame of insurrection.— On the 16th: of December a fleet of about twenty ships of the line, with as many transports and twenty-five thousand men sailed from Brest.— In going out, they totally lost one Ship of 74 Guns, and the principal part of twelve hundred men embarked in it. The fleet was soon after scattered; part of them arrived on the coast of Ireland, and anchored several days in Bantry Bay at the Southern extremity of the island. At length they were driven off by the violence of a tempest; part of them have returned to Brest, and all the rest who have the good Fortune to escape the dangers of the Season, and the superior force of the British, have in all probability before this also returned: so that in every sense of the words it may properly be termed an Irish expedition.
          The fort of Kehl after a siege of two or three months is at length taken by the Austrians. This will probably nearly terminate the hostilities upon the Rhine untill the next Season. The situation of the French armies is not apparently advantageous. The Generals are resigning one after another; the troops are badly paid, and such is the penury of the French finances that they find it extremely difficult even to pay for the feeding of their armies. Their real situation is as distressed as their conduct is insolent.
          I regret that I have not at present the opportunities to send you the interesting new English Publications, as I could while I was in London.— Though so near to that Country it is with extreme difficulty and after long delays that I can ever get any thing from thence myself. For besides the State of War which constantly impedes the intercourse, I find from a long and often repeated experience, that scarcely any thing is so rare as an attentive

correspondent. I intend soon to send several new french publications to my father, and among them a very curious work of Madame de Stael, the daughter of Mr: Necker. A Treatise upon the influence of the Passions on the happiness of individuals and of Nations.
          I remain with the tenderest duty and affection, your Son
          
            John Q. Adams.
          
        